DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
Fig. 2B title “LAN-6” should read “LA-N-6”;
Figs. 17A and 17B should be on separate pages to allow for easier interpretation; and,
Figs. 18A and 18B should be on separate pages to allow for easier interpretation.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In [0004], line 2: “…including CAR- and TCR-redirected immunotherapy…” should read “…including CAR- and TCR-redirected immunotherapy, …”;
In [0019], line 3: “…encoding: a molecular adaptor…” should read “…encoding: (a) a molecular adaptor…”;
In [0020], line 3: “…encoding: a molecular adaptor…” should read “…encoding: (a) a molecular adaptor…”;
In [0034], line 9: "5' LTR is the 5’ long…“ should read "5' LTR" is the 5’ long…“;
In [0045], line 4: "...an anti-GD2-CD19adaptor" should read "...an anti-GD2-CD19 adaptor"; 
In [0061], line 5: “and(c)” should read “and (c)”;
In [0065], line 6: “…(TCR)and so forth” should read “…(TCR) and so forth”;
In [0074], line 2: "comprising (a) a..." should read "comprising: (a) a...";
In [0076], line 8: "encoding a molecular adaptor..." should read "encoding: (a) a molecular adaptor...";
In [0076], line 10: "receptor.In" should read "receptor. In";
In [0078], lines 2 through 4: remove "(c)" [line 4] or add "(a)" and (b)" to the list [lines 2 and 3];
In [0083], line 4: "In particular embodiments" should read "In particular embodiments,";
In [0083], line 5: "In some embodiments" should read "In some embodiments,";
In [0083], lines 6 and 7: "In at least one case" should read "In at least one case,";
In [0109], line 1: There is too much space between “NKT cell,” and “engineered”; and, 
In [0166], line 4: "In eukaryotes generally" should read "In eukaryotes, generally,".  
Appropriate correction is required.

The use of the term Alexa Fluor® (see [0043], line 4), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
 In Claim 1 (a): "thereof," should read "thereof;";
In Claim 1 (b): “thereof;” is followed by “; and” leading to serial semicolons
In Claim 5: “…wherein said one or more cytokines…” should read “…wherein said one or more recombinant cytokines…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 27 and 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 is drawn to an immune effector cell, wherein the cell separately produces proteins comprising: (a) one or more cytokine receptors or one or more functional fragments thereof; (b) one or more recombinant cytokines or one or more functional fragments thereof; and (c) one or more engineered antigen receptors against one or more tumor target antigens or target antigens.
Claim 25 is drawn to an expression vector encoding: (a) one or more cytokine receptors or one or more functional fragments thereof; (b) one or more recombinant cytokines or one or more functional fragments thereof; and (c) one or more engineered antigen receptors.  
Claim 27 is drawn to the expression vector of claim 25, wherein said expression vector is a viral vector or a non-viral vector.
Claim 42 is drawn to the cell of claim 1, wherein (a), (b), or (c) are on an expression vector or RNA.
Claim 47 is drawn to the cell of claim 42, wherein the expression vector is a viral vector or a non-viral vector.
Claims 27 and 47 do not further limit the subject matter of the claim(s) upon which it depends. In the instant case, the subject matter for which these claims are depended upon is the expression vector of claims 25 and 42, respectively. One of ordinary skill in the art would understand that there are two types of expression vectors: viral and non-viral. Importantly, these are the only two possible choices, as every vector is necessarily viral or non-viral. Therefore, claims 27 and 47 are just reiterating the language of the claims for which they depend upon (claims 25 and 42, respectively) and does not further limit which type of expression vector is used in the present invention.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is drawn to an immune effector cell, wherein the cell separately produces proteins comprising: (a) one or more cytokine receptors or one or more functional fragments thereof; (b) one or more recombinant cytokines or one or more functional fragments thereof; and (c) one or more engineered antigen receptors against one or more tumor target antigens or target antigens. 
Claim 29 is drawn to a cell comprising  an expression vector encoding: (a) one or more cytokine receptors or one or more functional fragments thereof; (b) one or more recombinant cytokines or one or more functional fragments thereof; and (c) one or more engineered antigen receptors 
Claim 30 is drawn to a method of treating cancer in an individual, comprising the step of administering to the individual a therapeutically effective amount of the cells of claim 1.
Claim 31 is drawn to a method of treating cancer in an individual, comprising the step of administering to the individual a therapeutically effective amount of the cells of claim 29.

Claims 30 and 31 broadly encompass treating any cancer comprising administering the engineered immune effector cell according to claim 1 or  a cell comprising an engineered expression vector according to claim 29, respectively. The specification teaches that the immune effector cell is particularly used for the treatment of cancer and the specification sets forth working examples to demonstrate the use of the claimed immune effector cell for treating neuroblastoma. However, the scope of the claims is broad in that the claims encompass treating all cancers with the claimed immune effector cell or expression vector. The specification does not provide adequate written description to identify the broad genus of the claims because the specification does not disclose a correlation between the treatment of neuroblastoma, and the claimed function to be maintained (i.e. treating of any cancer); and thus, the specification does not distinguish the claimed genus from others, except by function. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing treating any cancer with the claimed immune effector cell or expression vector. Furthermore, the specification does not provide a representative number of species. As noted above, the specification provides working examples that demonstrate treating neuroblastoma with the claimed immune effector cell or expression vector., Although the specification clearly sets forth a correlation between the claimed immune effector cell and the function of treating neuroblastoma, this correlation does not appear to be present in the breadth of the claims, which broadly encompass treating any cancer, because cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only uncontrolled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level. Additionally, it is known in the art that cancer cells arising from different tissues differ in etiology and response to treatment. Thus, there is substantial variation among the members of the genus because of the numerous options and combinations permitted. Based on this lack of information in the specification, the demonstration that the claimed immune effector cell or expression vector treating neuroblastoma is not deemed a sufficient number and/or variety of “representative species” for all cancers encompassed by the broad and variable generic claims. 
The state of the art regarding the use of engineered immune effector cells for treating cancer is discussed by Gill et al. (2012), Translational Research, Vol. 161 No. 4, pp: 365-379 (Year: 2013). Gill et al. summarizes selected clinical studies of chimeric antigen receptor (CAR) and T cell receptor (TCR)-based T cell therapy for cancer (see Table II).  Additionally, Morgan et al. (2010), Molecular Therapy, Vol. 18 No. 4, pp: 843-851 (Year: 2010), one of the studies mentioned in view of Gill et al., teaches of administering a T cell modified with a CAR vector that contains CD28, 4-1BB, and CD3ζ developed with a retroviral vector target ERBB2 for treatment of an individual with colon cancer (pg. 843, see Abstract).  The result was the patient died due to the engineered T cell recognizing ERBB2 expression in normal cells and released cytokines creating a cytokine storm that lead to multiple organs failing (pg. 849, col. 1). Porter et al. (2011), The New England Journal of Medicine, Vol. 365 No. 8, pp: 725-733, (Year: 2011), is another study mentioned by Gill et al. that discloses a lentiviral vector that expresses a CAR with specificity to CD19, coupled with CD137 (a costimulatory receptor in T-cells[4-1BB]) and CD3ζ domains to treat a patient with chronic lymphoid leukemia (pg.725, see Summary). This study resulted in the patient being diagnosed with tumor lysis syndrome (pg. 727, col 1) and no detection of normal B cells after treatment (pg. 729, col 2). Therefore, the broad genus of claims 30 and 31 to treat cancer is not supported by the art broadly treating all cancers with the claimed engineered immune effector cell or expression vector.
Taken together, the art provides evidence that the heterogeneity of tumors contributes to the variability in treating cancer. Therefore, one of skill in the art would conclude that the claimed invention encompasses treating cancers that may not be responsive to treatment with the claimed immune effector cell (of claim 1) or cell comprising expression vector (of claim 29). Applicant has provided little or no descriptive support beyond the mere presentation of generic steps and recitation of cancerous diseases to enable one of ordinary skill in the art to identify which cancer can be treated with the claimed combination therapy. This is not sufficient to impart possession of the method to Applicant. Although the specification demonstrates that the combination therapy treats neuroblastoma, this is not sufficient to impart possession of the entire breadth of the claimed method, which includes treating all cancers, as the skilled artisan would not necessarily recognize that other biomarkers of the genus are informative of a therapeutic target. Thus, the prior art does not cure the deficiencies of the specification. Without an adequate description of the claimed method, including specific steps and components and descriptive support on how to put them together, one of skilled in the art would not be reasonably apprised that Applicant was in possession of the method as claimed.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description’ inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961,1966(1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559,1569, 43 USPQ2d 1398,1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(l), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
In Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F,3d 1336,1351 (Fed. Cir. 2010), the court held that a "sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize’ the members of the genus." Ariad, 538 F.3d at 1350. "[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials." id. Although "functional claim language can meet the written description requirement when the art has established a correlation between structure and function," "merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species,“ id.
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizard tech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed method which encompasses treating any cancer. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Based on this lack of information within the specification, there is evidence that a representative number and representative variety of species have not yet been identified. Given the breadth of the genus of diseases, the demonstration provided by the Applicant that the claimed immune effector cells or expression vector treats neuroblastoma is not deemed a sufficient number and/or variety of “representative species” for all of the other diseases encompassed by the broad and variable generic claims.  Therefore, the specification fails to disclose a sufficient description of disease within the genus. Accordingly, one of skill in the art would not conclude Applicant was in possession of the claimed genus of diseases. 

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating neuroblastoma comprising administering to the individual a therapeutically effective amount of the cells of claim 1 or claim 29, respectively, does not reasonably provide enablement for a method of treating all cancers comprising administering to the individual a therapeutically effective amount of the cells of claim 1 or claim 29, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. MPEP § 2164.01 states:
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content
of the disclosure.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The factors most relevant for this rejection are: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor and (G) the existence of working examples. 
In regard to Wands factors (A) and (B), the breadth of the claims needed to enable the invention is determined by whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought in the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.
The nature of the invention is a method of treating any cancer by administering the immune effector cell (of claim 1) or the cell comprising an expression vector (of claim 29). Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species what other species may or may not work; see MPEP 2164.03.
The claims broadly encompass treating any cancer in an individual with the claimed immune effector cell or expression vector. Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. They can occur in pretty much every part of the body.
In regard to Wands factors (C) and (E), the state of the art regarding the use of engineered immune effector cells for treating cancer is discussed by Gill et al. (2012), Translational Research, Vol. 161 No. 4, pp: 365-379 (Year: 2013). Gill et al. summarizes selected clinical studies of chimeric antigen receptor (CAR) and T cell receptor (TCR)-based T cell therapy for cancer (see Table II).  Additionally, Morgan et al. (2010), Molecular Therapy, Vol. 18 No. 4, pp: 843-851 (Year: 2010), one of the studies mentioned in view of Gill et al., teaches of administering a T cell modified with a CAR vector that contains CD28, 4-1BB, and CD3ζ developed with a retroviral vector target ERBB2 for treatment of an individual with colon cancer (pg. 843, see Abstract).  The result was the patient died due to the engineered T cell recognizing ERBB2 expression in normal cells and released cytokines creating a cytokine storm that lead to multiple organs failing (pg. 849, col. 1). Porter et al. (2011), The New England Journal of Medicine, Vol. 365 No. 8, pp: 725-733, (Year: 2011), is another study mentioned by Gill et al. that discloses a lentiviral vector that expresses a CAR with specificity to CD19, coupled with CD137 (a costimulatory receptor in T-cells[4-1BB]) and CD3ζ domains to treat a patient with chronic lymphoid leukemia (pg.725, see Summary). This study resulted in the patient being diagnosed with tumor lysis syndrome (pg. 727, col 1) and no detection of normal B cells after treatment (pg. 729, col 2). Therefore, the broad genus of claims 30 and 31 to treat cancer is not supported by the art broadly treating all cancers with the claimed engineered immune effector cell or expression vector.
Further, the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) states:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 

Merely listing examples of cancerous diseases that potentially could be treated by administering the claim immune effector cell or expression vector for treatment [0131], is not sufficient to establish the predictability of the current invention. Simply listing examples does no more than state a hypothesis and proposes further testing to determine the accuracy of the hypothesis. While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regards to treating all cancers with a single treatment is underdeveloped. In particular, there is no known anticancer agent that is effective against all cancer cell types.  The cancer treatment art involves a very high level of unpredictability. Furthermore, the art provides evidence that the heterogeneity of tumors contributes to the variability in treating cancer. Therefore, one of skill in the art would conclude that the claimed invention encompasses treating cancers that may not be responsive to treatment with the claimed immune effector cell (of claim 1) or the cell comprising an expression vector (of claim 29). 
In regard to Wands factors (F) and (G), the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the
predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of
guidance or direction" refers to that information in the application, as originally filed, that teaches
exactly how to make or use the invention. The more that is known in the prior art about the nature of
the invention, how to make, and how to use the invention, and the more predictable the art is, the less
information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art
about the nature of the invention and the art is unpredictable, the specification would need more detail
as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech
Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
The working examples demonstrate that the claimed immune effector cell or expression vector treats neuroblastoma. Apart from a working example demonstrating that the claimed immune effector cell or expression vector is useful for treating neuroblastoma, the Applicant has not provided substantive evidence of treatment of any other cancer. Because the diseases encompassed by the instant claims are so disparate and no single disease example can be representative of all the other encompassed diseases, a demonstration of treatment or support of a given condition does not provide support for the breadth of the claims.
In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C. 112 first paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 10, 14, 17, 25-31, 37, 42-48, 54, and 55 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Metelitsa et al. (US 2014/0255363 A1, publication date: 9/11/2014) .

Regarding claim 1, Metelitsa et al. teaches of natural killer T (NKT) cells that are engineered to harbor a cytoplasmic domain comprising a cytokine receptor or fragment thereof such as ILRB or IL-2RG (see [0064] and [0120]), an expression construct that encodes IL-2, IL-4, IL-7, and/or IL-15 or a combination thereof (see [0020]), and additionally or alternatively comprise a CAR that targets the GD2 antigen (see Abstract). Therefore, the teachings of the prior art anticipates the limitations of claim 1 in the present invention in that the cytokine receptor, expression construct, and CAR are separately produced in different domains of the engineered NKT cell (see [0062] and [0064]).
	Claims 4-6, 10, and 17 are anticipated by the teachings of Metelitsa et al. due to the NKT cell, fulfills the requirement for an immune effector cell of claim 17 of the present invention, being engineered to encode IL7 and/or IL15, fulfilling claims 5 and 6 of the present invention, further composing a CAR, fulfilling claim 10 of the present invention, that targets the GD2 antigen, fulfilling claim 4 of the present invention (see Abstract).    
	Claims 14, 25, 27-29, 42, 43, 45-48 are anticipated by the teachings of Metelitsa et al. wherein the expression construct in the NKT cell of the prior art is explained to be a vector such as a retroviral vector, lentiviral vector, adenoviral vector, adeno-associated viral vector, or plasmid [0027], and that the said NKT cell can harbor one or more expression constructs [0019] and so anticipates parts (a), (b), and (c) being expressed by separate constructs (see [0062] and [0064]) or in a single construct (see [0028]).
	Claims 30 and 31 are anticipated by the teachings of Metelitsa et al. wherein the prior art discloses utilizing the engineered NKT cell and/or the expression construct as a method to treat cancer by administering these inventions [0022, 0024 and 0100].
	Regarding claim 37, Metelitsa et al. discloses a pharmaceutical composition of the engineered NKT cell of the prior art [0079 – 0081].
	  Claims 26 and 44 are anticipated by the teachings of Metelitsa et al. wherein the genes of the retroviral expression vector are linked using 2A sequence peptides (see Fig. 13, [0044]). 
	Claims 54 and 55 are anticipated by the teachings of Metelitsa et al. wherein the CAR comprises one or more costimulatory domains such as 4-1BB (see Fig. 11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Metelitsa et al. (US 2014/0255363 A1, publication date: 9/11/2014), in view of Klebanoff et al. (2016), Nature Medicine, Vol. 22 No. 1, pp: 26-36, Year: 2016.
 As described previously, Metelitsa et al. teaches of natural killer T (NKT) cells that are engineered to harbor a cytoplasmic domain comprising a cytokine receptor or fragment thereof such as ILRB or IL-2RG (see [0064] and [0120]), an expression construct that encodes IL-2, IL-4, IL-7, and/or IL-15 or a combination thereof (see [0020]), and additionally or alternatively comprise a CAR that targets the GD2 antigen in cancers such as neuroblastoma (see Abstract).
Metelitsa et al. fails to teach an immune effector cell modification that targets CD19 of claim 4 in the present invention for the treatment of cancer.
However, Klebanoff et al. teaches of a patient treated with modified T cells that comprises a CD-19 specific CAR (pg. 28, col 1). Klebanoff et al. further teaches that said modified T cells resulted in the cells attacking normal and malignant tissue (pg. 28, col 1).  The authors also teach that GD2 is expressed in both cancers, such as neuroblastoma, and peripheral sensory nerve fibers and neurons (pg. 28, col 1).  
Therefore, it would have been obvious to one of ordinary skill, in the art at the time of the present invention, to develop an immunotherapy comprising an engineered immune effector cell that targets more than one antigen to increase antitumor efficacy and tumor specificity. One skilled in the art would be motivated to improve the construct of an engineered immune effector cell to specifically target cancer cells, and avoiding normal surrounding cells, to enhance the treatment of the patient’s cancer diagnosis. 
Claims 27, 28, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Metelitsa et al. (US 2014/0255363 A1, publication date: 9/11/2014), in view of Klebanoff et al. (2016), Nature Medicine, Vol. 22 No. 1, pp: 26-36, Year: 2016. 
   	As described previously, Metelitsa et al. teaches of the expression construct in the NKT cell of the prior art to be a vector such as a retroviral vector, lentiviral vector, adenoviral vector, adeno-associated viral vector, or plasmid [0027]. 
	Metelitsa et al. fails to teach the use of non-viral vectors as an expression vector in the engineered NKT cell of the prior art.
However, Klebanoff et al. teaches of an alternative method of using non-viral vectors as a means to genetically introduce antigen receptors into T cells (pg. 33, col 2).  The authors further explain that due to non-viral integration systems use of oligonucleotides and recombinant proteins in production, non-viral vectors are considerably cheaper to manufacture and easier to implement compared to viral vectors (pg. 33, col 2).
Therefore, it would have been obvious to one of ordinary skill, in the art at the time of the present invention, to modify the teachings of Metelitsa et al. and use non-viral vectors explained by Klebanoff et al. to engineer immune effector cells in a more cost-effective manner. One would be motivated to make this modification to reduce the cost of production while still maintaining the same capabilities of viral vectors such as retroviral and lentiviral vectors. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANAYA L MIDDLETON whose telephone number is (571)270-5479. The examiner can normally be reached M-TH 7:00am- 4:30pm; F 7:00am-3:30pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on 571-270-1050. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANAYA L MIDDLETON/Examiner, Art Unit 4181                                                                                                                                                                                                        

/Adam Weidner/Primary Examiner, Art Unit 1649